                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LEONARD KOGER, #274929,                         )
                                                )
          Plaintiff,                            )
                                                )
   v.                                           )       CIVIL ACTION NO. 2:19-CV-36-WHA
                                                )
PATRICE RICHIE, et al.,                         )
                                                )
          Defendants.                           )

                                           ORDER

        On February 21. 2019, the Magistrate Judge entered a Recommendation (Doc.

 #7) to which no timely objection has been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for the plaintiff’s failure to comply

with an order of this court requiring that pay an initial partial filing fee.

        A separate Final Judgment will be entered.

        DONE this 13th day of March, 2019.



                                 /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE
